Storer, J.
Wherever words of grant, clearly describing the property without limitation or restriction, are afterward followed by an exception as to part of the estate intended to be granted, the exception must so clearly describe the property intended to be excepted that there can be no doubt as to what the intentions of the parties were. As deeds are always taken more strongly against the grantor, mere words of description, which do not in themselves clearly limit the estate already granted, have not been construed to restrict or narrow the property described in the conveyance.
If, in the present case, it had been stated in the deed the object was to convey the interest the party had in the estate by virtue of any deed from a person who never owned it, or if a mistake should be made in the original transfer to the parties who made the grant, such language, will be taken merely as descriptive, and, if it is necessary, will be rejected altogether in favor of the grant already made. A false description in the conveyance of property never affects the grant itself if there is sufficient to give it a legal sanction.
Thus, it has been held that if a conveyance is made by A. to B. of a lot described by a number, as recorded on a town plat, and the lot itself should afterward be described as located in a different part of the city from which it really was, the words first used will pass the estate, and those which are appended by way of explanation will be rejected.
And so if a grant be made by A. to B. of a farm, and it should be described as being in a certain township, but there should be in the deed words to the effect that the *251farm is the same property now occupied and owned by the grantor, a mistake in the township or range would be disregarded in order to give effect to the grant.
"We think the defendants, who now set up that the parties did not intend to convey certain portions of the property, must be precluded from availing themselves of the language used in the deed. They have by express words conveyed their whole estate, and a subsequent alleged limitation can not affect the conveyance.
A decree will be rendered for the plaintiff quieting his title.